11-4963
         Shabbir v. Holder
                                                                                        BIA
                                                                                     Reid, IJ
                                                                               A088 938 582
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 8th day of April, two thousand thirteen.
 5
 6       PRESENT:
 7                DEBRA ANN LIVINGSTON,
 8                DENNY CHIN,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       ______________________________________
12
13       IRFAN SHABBIR, AKA IRFAN SHABBIR MALIK,
14       AKA ALI SHAH-SYED, AKA IRFAN SHABEER,
15                Petitioner,
16
17                           v.                                 11-4963
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.*
22       _______________________________________
23
24       FOR PETITIONER:               Mitchell C. Zwaik, Zwaik, Gilbert &
25                                     Associates, P.C., Ronkonkoma, NY.


                       *
                   The Clerk of the Court is directed to amend the
             official caption to conform to the above.
 1   FOR RESPONDENT:          Stuart F. Delery, Acting Assistant
 2                            Attorney General; Keith L. McManus,
 3                            Senior Litigation Counsel; Michele
 4                            Y.F. Sarko, Attorney, Office of
 5                            Immigration Litigation, United
 6                            States Department of Justice,
 7                            Washington, D.C.
 8
 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Irfan Shabbir, a native and citizen of Pakistan, seeks

14   review of an October 31, 2011, decision of the BIA affirming

15   the December 9, 2010, decision of Immigration Judge (“IJ”)

16   John B. Reid, which denied his application for asylum,

17   withholding of removal, and relief under the Convention

18   Against Torture (“CAT”).     In re Irfan Shabbir, No. A088 938

19   582 (B.I.A. Oct. 31, 2011), aff’g No. A088 938 582 (Immig.

20   Ct. Batavia Dec. 9, 2010).    We assume the parties’

21   familiarity with the underlying facts and procedural history

22   in this case.

23       Under the circumstances of this case, we review both

24   the IJ’s and the BIA’s opinions “for the sake of

25   completeness.”    Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

26   2008)(quotation omitted).    The applicable standards of


                                     2
 1   review are well-established.   8 U.S.C. § 1252(b)(4)(B); see

 2   also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

 3   2008) (per curiam).

 4       For asylum applications, such as Shabbir’s, governed by

 5   the amendments made to the Immigration and Nationality Act

 6   by the REAL ID Act of 2005, the agency may, considering the

 7   totality of the circumstances, base a credibility finding on

 8   the internal consistency of the applicant’s account, and the

 9   consistency of such statements with other record evidence,

10   without regard to whether an inconsistency or inaccuracy

11   “goes to the heart of the applicant’s claim.”   8 U.S.C.

12   § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at 165.

13       Here, substantial evidence supports the agency’s

14   adverse credibility determination, given Shabbir’s

15   misrepresentations in his Canadian refugee proceedings, his

16   internally contradictory testimony about an alleged incident

17   in 2001, and a material omission in his asylum application -

18   that he was beaten and tortured while in medical college.

19   See Xiu Xia Lin, 534 F.3d at 167.   Shabbir’s explanation for

20   his misrepresentations in his Canadian proceedings – he was

21   advised that it would make his application more successful -

22   would not compel a reasonable fact-finder to credit his


                                    3
 1   testimony, see Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

 2   Cir. 2005), especially given his failure to meaningfully

 3   contest the other bases of the adverse credibility

 4   determination, see Yueqing Zhang v. Gonzales, 426 F.3d 540,

 5   541 n. 1, 545 n.7 (2d Cir. 2005).

 6       The agency also reasonably found that Shabbir failed to

 7   establish a pattern or practice of persecution of members of

 8   prominent Shia families by Sunni extremists in Pakistan.

 9   Initially, we may review Shabbir’s pattern or practice claim

10   because it is subsidiary to his claims raised before the

11   agency.     See Gill v. INS, 420 F.3d 82, 86-87 (2d Cir. 2005).

12   The agency reasonably determined that the late-filed copies

13   of letters written by Pakistani officials indicating that

14   his father was on a “hit list” of Sunni extremists were not

15   persuasive evidence supporting his pattern or practice of

16   persecution claim because they did not mention him

17   specifically and because his father remained in Pakistan

18   unharmed.     See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

19 F.3d 315, 342 (2d Cir. 2006); Melgar de Torres v. Reno, 191

20 F.3d 307, 313 (2d Cir. 1999).

21       Moreover, the BIA reasonably determined that while some

22   background evidence indicated the existence of sectarian

23   violence in Pakistan, including violence against Shia


                                     4
 1   Muslims by extremist Sunni Muslims, the evidence also

 2   indicated that the violence was insufficiently widespread to

 3   conclude that the persecution was both systematic and

 4   pervasive.   See Santoso v. Holder, 580 F.3d 110, 111-12 (2d

 5   Cir. 2009) (accord 8 C.F.R. § 1208.16(b)(2)); see also Siewe

 6   v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007).

 7       As he has failed to meet the lower burden for asylum

 8   eligibility, Shabbir also fails to meet the higher standard

 9   for withholding of removal, that it is more likely than not

10   that he would be persecuted in Pakistan.    See generally INS

11   v. Cardoza-Fonseca, 480 U.S. 421 (1987).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DENIED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk




                                    5